1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
      PAMALA DUPSLOFF,
11                                           Case No. 5:17-CV-01274-GJS
                 Plaintiff
12
            v.                                JUDGMENT
13
      NANCY A. BERRYHILL, Acting
14    Commissioner of Social Security,
15               Defendant.
16
17
18     IT IS ADJUDGED that the decision of the Commissioner of the Social Security
19   Administration is AFFIRMED and this action is DISMISSED WITH PREJUDICE.
20
21   DATED: November 8, 2018
22                                       __________________________________
                                         GAIL J. STANDISH
23                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
